Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26-44 are currently pending and are under examination.
Benefit of priority is to February 27, 2014.

The disclosure is objected to because of the following informalities:  
The use of the term “Triton-X” or “Triton X-100”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
See page 37, [0132].
For example, in the specification:
TRITON X-100TM (2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol)
In the Claims, the trademark should be avoided and the chemical name used, such as: 2-[4-(2,4,4-trimethylpentan-2-yl)phenoxy]ethanol.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because use claims having no steps in which to perform the method does not define a method.

Claims 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
MPEP 2173.05(q) “Use” Claims 
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: “[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon” was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parteErlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 
Other decisions suggest that a more appropriate basis for this type of rejection is 35 U.S.C. 101. In Ex parteDunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: “The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction.” In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: “The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid.” 

Claims 43 and 44 are “use claims” that do not provide any steps regarding how to practice the invention, rendering these claims nonstatutory because a method is not presented and indefinite because one cannot know how to perform the method when no steps for its completion is set forth in the claims. 

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Gp= Glycorptein
	rGP = recombinant glycoprotein
	Capitalization should not be interpreted as any form of rudeness, but only to point out why the claim is not understood, ie, to demarcate the problem from the rest of the typing.


Claim 26, 40, 41:
             Culture Phase              Growth Phase      
         (latent or lag phase)          (log phase)       
Fe           
Cu           0.3-2.5 0.3-2.5         [Wingdings font/0xE8] Inc Biomass >5% compared to when the Fe, Cu, Zn, Mn are not at these concentrations
Zn           20-50 20-50 WHAT CONCENTRATION IS NOT THE LISTED CONCENTRATIONS?
Mn          0.5-3                      0.5-3 
Claim 27:
             Culture Phase              Growth Phase                                Production Phase  
         (latent or lag phase)          (log phase)                                      (stationary phase)  
Fe           Increase                                                       Decrease
Cu           0.3-2.5 0.3-2.5 Increase                                                      Decrease
                                                                     and/or  ==> Increase N-glycan rGP        and/or  ==>Immature Non-fuc GP
Zn           20-50 20-50 Decrease                                                    Increase 
Mn          0.5-3                      0.5-3 Decrease                                                     Increase
          INCREASING/DECREASING CONC TO WHAT TO ACHEVIE INCREASE N-GLYCAN OR NON-FUC GP?
Claim 28:
	The concentration is already set in the growth phase- how is it the concentration adjusted during this growth phase? Or in the production phase, ie, adjusted to what concentration in the production phase.
Claim 29:
	Claim 26 tells us what the concentration of the metals are at Culture Phase and Growth Phase, and therefore there is no increase in concentration between Culture Phase and Growth phase because the concentrations are the same at each phase. Also, the increase in concentration does not appear to be limited from Culture to Growth Phase.
Claim 30:
	It is not clear when or why any or all of the metal concentrations will be increased, noting that the metal concentrations are the same in the Culture and Growth Phases.
Claim 31:
	It is not clear when or why and or all of the metal concentrations will be decreased before the Growth Phase, noting that the metal concentrations are the same in the Culture and Growth Phases.
Claim 32/33:
	Claim 26 sets the metal concentrations during Growth Phase to be equal to that of the Culture Phase. Thus, a reduction in Fe and Cu concentration is not possible. Even if it were, the Fe concentration at 25 M is not a reduction in Fe concentration within the range set in Claim 26.
Claim 34:
	Claim 34 states that the metal concentration are adjusted during the culture phase, yet Claim 26 clearly defines the concentrations and these defined concentrations increase biomass generation. It is not clear how or when the metal concentrations are adjusted to increase glycan maturity or produce immature non-fucosylated GP.
Claim 35:
	Claim 35 indicates that the metal concentration set forth in Claim 26 will produce mature N-glycosylated  or non-fucosylated GP, or immature non-fucosylated GP. This is in contrast to the limitation of Claim 27 and 34, for example.

Claim 36 and 40:
	Claim 36 appears to lack antecedent basis in Claim 26 because the carbohydrate portion of the rGP is not stated in Claim 26 and the G0, G1, and G2 structures are not defined. Page 21 of the instant specification teaches that "Galactosylated" refers to glycoprotein comprising one or more galactose residues, resulting in G1 and G2 glycostructures. Also, the G0, G1, and G2 structures are referred to fucose residues at page 23, further confusing what the G0, G1, and G2 structures are.
See the table at page 26-27, wherein:
GO GlcNAc Fuc GlcNAc Man3 GlcNAc2 
GO-F GlcNAc GlcNAc Man3 GlcNAc2 
G1 GlcNAc Fuc GlcNAc Man3 GlcNAc2 Gal 
G1- F GlcNAc GlcNAc Man3 GlcNAc2 Gal 
G2 GlcNAc Fuc GlcNAc Man3 GlcNAc2 Gal2 
G2 iSA GlcNAc Fuc GlcNAc Man3 GlcNAc2 Gal2 NANA1
G1cNAc N-acetylglucosamine
	It is not clear if the G0, G1, and G2 structures are limited to only those G0, G1, and G2 structures above, or to all of the structures above. See also Claim 40.
Claim 37 (and at least Claims 27, 24, 35):
	Throughout the claims, there is a switch form the requisite recombinant GP to any GP. The rGP indicates that the eukaryotic cells have received a cloned gene encoding the GP, not an endogenous GP.  See the instant specification at page 25, [092]. See all claims that refer to the glycoprotein and not to the recombinant glycoprotein such as Claims 27, 34, and 35. See all claims. Claims referring only to the glycoprotein, or as in the case of Claim 37 wherein endogenous glycoproteins are claimed, lack antecedent basis in Claim 26.

Claim 41:
	In Claim 41, all metal concentrations are the same in the culturing step 1a-d, growth phase step 2i, a-d, and the reduction step 2ii, a-d.  Thus, it is not clear how the metal concentrations are reduced at step 2ii when the concentrations are the same.  Claim 41 also recites a fermentation process at step 2ii, which does not have antecedent basis in the claim/preamble of the claim.
Claim 42:
	Claim 42 refers to the medium of Claim 41 and not to the method of Claim 41.  Claim 42 states that the medium/method of claim 41 will further comprise increased and sometimes overlapping ranges of the metal concentration. There is no statement of when, why, how these concentrations will be increased. 
Claim 43, 44:
	Claims 43 and 44 refer to the use of the medium of Claim 42 without providing steps. As noted in Claim 42 above, reference should be made to “the method of Claim 42 “ because these claims depend from Claim 41. Claims 43 and 44 also recite a fermentation process which does not have antecedent basis in the claim/preamble of the claims from which they depend.
	All Claims that recite the term “about” are considered to be indefinite because one cannot know the lower or upper limit of the metal concentration, for example.
	 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26-44 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing what the concentration of iron, copper, zinc, and manganese are in the chemically defined serum free medium, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Neither the claims are the specification teaches the concentration of iron, copper, zinc, and manganese that is in the chemically defined serum free medium such that one will know if or how to increase or decrease these trace elements to perform the claimed invention. Thus, knowing the concentrations of iron, copper, zinc, and manganese that are in the chemically defined serum free medium is critical or essential to the practice of the invention but not included in the claim.


Claims 26-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The Claims recite that the glycoprotein is expressed in a eukaryotic host cell in a chemically defined serum free medium comprising iron, copper, zinc and manganese yet the specification does not support this limitation. 

[0116] The medium in which the cells are cultured and in which the concentrations of the trace elements iron, copper, zinc and manganese are adjusted according to the method of the present invention can be any of a wide variety known in the art. If desired, the medium could be a chemically defined medium where the components of the medium are known and controlled, or the medium could be a complex medium in which not all of the components are known and/or controlled. 

	This paragraph does not state that the cells are cultured in medium comprising iron, copper, zinc, and manganese but that these trace elements are “adjusted”.

[0117] Chemically defined media have been extensively developed and published in recent history, including such media for culture of mammalian cells. All components of defined media are well characterized and such media do not contain complex additives such as serum and hydrolysates. Typically these media include defined quantities of purified growth factors, proteins, lipoproteins and other substances which may otherwise be provided by serum or extract supplement. Such media have been produced with the sole purpose of supporting highly productive cell cultures. Certain defined media may be termed low protein media or may be protein free if the typical components of low protein media, insulin and transferrin, are not included. Serum free media may otherwise be used in the methods of the present invention. 

This paragraph does not state that the cells are cultured in medium comprising iron, copper, zinc, and manganese, but that an equivalent is serum free media. The SFM being an equivalent media is affirmed in [118] - [0120]. As noted in Table 1 of the instant specification at pages 31-32, these commercially available equivalent SFM do not comprise iron, copper, zinc, and manganese.


    PNG
    media_image1.png
    61
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    151
    620
    media_image2.png
    Greyscale


[0118] Examples of commercially available culture media include Ham's F10 (Sigma), Minimal Essential Medium (MEM, Sigma), RPMI-1640 (Sigma) and Dulbecco's Modified Eagle's Medium (DMEM, Sigma) and chemically defined media and feed supplements sold by Life Technologies.  Any such media may be supplemented as necessary with hormones and/or other growth factors (such as insulin, transferrin or epidermal growth factor); salts (such as sodium chloride, calcium, magnesium and phosphate), buffers (such as HEPES); nucleosides (such as adenosine and thymidine), antibiotics (such as GENTAMYCIN TM), and glucose or an equivalent energy source. 

	This paragraph does not state that the cells are cultured in medium comprising iron, copper, zinc, and manganese.

[0119] The necessary nutrients and growth factors for the medium including their concentrations, for a particular cell line, are determined empirically and without undue experimentation as described in, for example, Mammalian Cell Culture, Mather (Plenum Press: NY 1984); Barnes and Sato, Cell 22( 1980) 649 or Mammalian Cell Biotechnology: A Practical Approach M. Butler (IRL Press, 1991). A suitable medium contains a basal medium component, such as DMEM/HAM F12-based formulation with modified concentrations of some components, such as amino acids, salts, sugar and vitamins, and optionally containing glycine, hypoxanthine, thymidine, recombinant human insulin, hydrolyzed peptone, such as PRIMATONE HSTM or PRIMATONE RLTM (Sheffield, England) or the equivalent, a cell protective agent, such as PLURONIC F68TM or the equivalent pluronic polyol and GENTAMYCINTM. .
	This paragraph does not state that the cells are cultured in medium comprising iron, copper, zinc, and manganese.

[0123] When a method of the invention comprises adjusting the concentrations of iron, copper, zinc and manganese in the culture medium by adding those trace elements to the medium, or a medium comprises adjusted concentrations of those elements, the trace elements can be added to or are present in the medium in the form of a metal salt. Any iron, copper, zinc and manganese salt appropriate for inclusion in a culture medium for the production of a recombinant glycoprotein (Ex Note: taken to be the production phase) can be used. It is generally preferred that the metal salt is in the form of the appropriate metal sulphate, halide, oxide, nitrate, citrate, acetate or phosphate, in hydrated or anhydrous form, or that the metal ion is bound to a chelator such as transferrin or lactoferrin.
 
	This paragraph does not state that the cells are cultured in medium comprising iron, copper, zinc, and manganese.

[0150] In an alternative preferred embodiment, the present invention provides decreasing the concentrations of each of iron, copper, zinc and manganese in the culture medium to favour production of immature non-fucosylated glycoproteins. In this embodiment, the concentration of each of iron, copper, zinc and manganese is adjusted at the start of the growth phase and/or at the start of and/or during the production phase. Favouring production of immature non- fucosylated glycoproteins by adjustment of the concentrations of the trace elements at the start of the growth and production phases is best where cell growth is good. Favouring production of immature non-fucosylated glycoproteins by adjustment of the concentrations of the trace elements at the start of the production phase is particularly useful when good growth has been achieved during the growth phase. Favouring production of immature non-fucosylated glycoproteins by adjustment of the concentrations of the trace elements in the medium during the production phase is particularly suitable when the concentrations of the trace elements have been adjusted for the growth phase and at the start of the production phase to ensure good biomass generation. 

[0151] In an alternative preferred embodiment, the present invention provides increasing the concentration of each of iron, copper, zinc and manganese in the culture medium at the start of the growth phase and, optionally at the start of the production phase, to favour cell growth/biomass generation and additionally, increasing the concentration of each of zinc and manganese and reducing the concentration of iron and copper in the culture medium at the start of or during the production phase to increase maturity of glycoproteins, for example to favour production of glycoproteins with a mature N-glycosylation pattern over the production of immature glycoproteins, including immature non-fucosylated glycoproteins. In this embodiment, when the concentrations of iron, copper, zinc and manganese are increased at the start of the production phase to favour biomass generation, increasing maturity of glycoproteins, for example favouring production of glycoproteins with a mature N-glycosylation pattern takes place by further adjustment of the concentrations of those trace elements during the production phase. 
41 
Attorney Docket No. P31624-USElectronically filed August 12, 2016[0152] In an alternative preferred embodiment, the present invention provides increasing the concentration of each of iron, copper, zinc and manganese in the culture medium at the start of the growth phase and, optionally at the start of the production phase to favour cell growth/biomass generation and additionally decreasing the concentrations of each of iron, copper, zinc and manganese in the culture medium at the start of or during the production phase to favour production of immature non-fucosylated glycoproteins. In this embodiment, when the concentrations of iron, copper, zinc and manganese are increased at the start of the production phase to favour biomass generation, favouring production of immature non- fucosylated glycoproteins takes place by further adjustment of the concentrations of those trace elements during the production phase. 

	Paragraphs [0150] – [0152] do not teach that the chemically defined media comprises iron, copper, zinc and manganese prior to adjusting concentrations of these trace elements at the start of the growth and/or production phases. The remainder of the pages 42-45 address the adjusted concentrations.

	The Examples teach that all clones  - 9 in-house generated recombinant CHO-K1 cell lines - were cultivated using a proprietary chemically defined protein-free-in-house medium  - see [0174]:
[0174] For the study described we used nine in-house generated recombinant CHO-K1 cell lines: clone 1 and clone 2, both expressing the same monoclonal antibody, clone 3, expressing another monoclonal antibody and clone A, clone B, clone C, clone D, clone E and clone F expressing a glycoengineered antibody. Compared to clone 1, clone 2 showed high levels of high-mannose glycan species (Man5). All clones were cultivated using proprietary chemically defined protein-free in-house medium and process platforms, referred to in the following as platform A and platform B.

	This paragraph does not state that the cells are cultured in medium comprising iron, copper, zinc, and manganese.

	The term “fed batch” is understood to mean: Fed-batch culture is, in the broadest sense, defined as an operational technique in biotechnological processes where one or more nutrients (substrates) are fed (supplied) to the bioreactor during cultivation and in which the product(s) remain in the bioreactor until the end of the run. – see Wikipedia. Paragraph [0179] affirms that the trace elements were added in a fed-batch manner to a proprietary cultivation media that is a chemically-defined serum- and protein-free media: 

[0179] All DoE approaches in this study were planned and analyzed using statistical software tool JMP (SAS Institute GmbH, B6blingen, Germany). The experiments were designed as fed- batch cultivations to simulate production process-like conditions. All DoE fed-batch experiments were performed using shaker or robotic cultivation systems and proprietary cultivation media and feed platforms A and B. The cultivation media used are chemically-defined serum- and protein-free media.

	Therefore, solutions were added to the proprietary chemically-defined serum- and protein-free media.
	Example 1 teaches to add stock solutions of trace elements to the base medium, that is, the proprietary cultivation media that is a chemically-defined serum- and protein-free media.

[0181] To test the general relevance of these trace elements on cell culture performance we used two in-house generated recombinant CHO-K1 cell lines, clone 1 and clone 3, expressing48 Attorney Docket No. P31624-USElectronically filed August 12, 2016two different monoclonal antibodies, respectively. Using a fractional factorial DoE design (Table 5) the statistical significance of different trace elements (realized by supplementation of base medium with specific stock solutions) can be analysed. The fractional factorial DoE approach was applied to each clone and in replicates (four times for clone 1, three times for clone 3) using a fully controlled robotic cultivation system. 

Further, Table 5 analysis of 17 distinct fed-batch experiments shows that iron was not added to or found in the supplemented media. See also Table 6.

 Example 2 demonstrates the addition of iron, copper, zinc, and manganese to the proprietary cultivation media that is a chemically-defined serum- and protein-free media, and the legend to Table 7 affirms that these trace elements were added in a 19 distinct fed-batch shaker experiments: 
[0190] To identify single trace elements and combined effects responsible for cell growth and glycosylation modulation we analyzed the impact of zinc, copper, iron and manganese, known as highly bioactive trace elements, on cell growth and mAb glycosylation by a full factorial DoE experiment using the recombinant clone 2 (Table 7). Clone 2 was used as reporter cell line because of the endogenous elevated formation level of high mannose glycan structures.

Full factorial DoE screening of zinc, iron, copper, and manganese on cell growth, galactosylated and non-fucosylated glycoprotein species. Using 19 distinct fed- batch shaker experiments with clone 2 we applied different symmetrical balanced levels of zinc,52 Attorney Docket No. P31624-USElectronically filed August 12, 2016iron, copper, and manganese to the base medium (-1: low level, 0: medium level, +1: high level). Three centre points ("0000" - shaker 5, 8, and 11) were used for identification of intrinsic experiment variance. The experiment design was generated using JMP DoE tool. 


Examples 3 and 4 also use clones grown in proprietary medium in which the trace elements are added in a fed-batch manner.

In total, the specification teaches that commercial SFM such as presented in Table 1 are equivalent to the proprietary cultivation media that is a chemically-defined serum- and protein-free media. Therefore, because the commercial SFM do not comprise each of iron, copper, zinc, and manganese, it is concluded that the proprietary cultivation media that is a chemically-defined serum- and protein-free media also does not comprise each of iron, copper, zinc, and manganese. Further, the specification does not disclose the trace element composition of the proprietary cultivation media that is a chemically-defined serum- and protein-free media. Additionally, the specification teaches “adjusting” these trace elements in the cultivation medium, and does not state that the cultivation medium comprises each of iron, copper, zinc, and manganese, but rather notes that the cultivation medium can be a commercial SFM that does not comprise each of iron, copper, zinc, and manganese. Lastly, the Design of Experiments – DoE – expressly states that the trace elements are added to the cultivation medium in a fed-batch manner.
Therefore, claiming/adding to the disclosure that the proprietary cultivation media that is a chemically-defined serum- and protein-free media comprises each of iron, copper, zinc, and manganese, or that a chemically defined serum free medium comprises each of iron, copper, zinc, and manganese, is new matter.





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kenerson (IDS; US PGPub 2005/0287666).
 Kenerson teaches serum free cell culture medium comprising trace M amounts of Mn, Fe, Cu, and Zn wherein less than 10-5M is less than 10 M, less than 10-6M is less than 1 M, less than 10-7M is less than 0.1 M, and less than 10-8M is 0.01 M.   Kenerson teaches that Zn and Fe can be added at greater than trace amounts at greater than 10-5M which is greater than 10 M (page 7, [0046)]).
Examples of trace metals are set forth in Tables 1, 2, and 3 at page 13 which are added to the trace element mix (TEM) comprising copper, nickel, zinc, calcium, and magnesium (page 14, [0164]; Example 3).
Manganese sulfate is added at 0.00899 (0.01) M and 0.003597 M, for example.
Cupric chloride is added at 0.2 to 2 M, for example.
Zinc chloride is added at 0.184 to 18 M, for example, in Table 1, and 0.46 to 73 M in Table 2.
Thus, Fe is added at greater than trace amounts, that is, 10M;
 Cu at 0.2 - 2 M; 
Zn at and 0.46 to 73 M; and
Mn at 0.00899 M, 
OR Fe, Cu, Zn, and Mn at less than 10-5M is less than 10 M, less than 10-6M is less than 1 uM, less than 10-7M is less than 0.1 M, and less than 10-8M is 0.01 M.
Thus, the concentrations of the metals in Claim 41 are taught or rendered obvious by the range of overlap by Kenerson.
Further, at page 5, [0031], Kenerson teaches that cell lines are grown in a growth medium which is replaced by a transfection medium when the cells are transfected with nucleic acid encoding a protein, for expression and production of the encoded protein. After transfection of the cells, the transfection media is replaced with growth media.
At page 8, [0054] the cell culture process can be applied to eukaryotic cells such as yeast, insect and mammalian cells for the production of antibody vaccines, ie, humanized, for example.
Therefore, Kenerson teaches a method for the production of recombinant glycoprotein under fermentation culture conditions in eukaryotic cells by changing the concentrations of each of Fe, Cu, Zn, and Mn during the culture, that is, from transfection medium to the growth medium taught by Kenerson.
 Kenerson does not teach that the glycoprotein is a mature N- glycosylated, mature non-fucosylated, or immature non-fucosylated glycoprotein, is a high mannose glycoform of a glycoprotein, the increase in biomass, the concentrations of these metals in the transfection medium, or if the glycoprotein has a G1, G1, or G2 structure., these characteristics of the expressed protein are inherent to the culture, that is, if the cell is placed in the culture medium taught or rendered obvious over the teachings of Kenerson, then these observations are expected and inherent.

Claim(s) 41 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Han et al. (IDS; 2006; Cultivation of recombinant Chinese hamster ovary cells grown as suspended aggregates in stirred vessels. J. Biosci and Bioeng. 102(5): 430- 435).
Han et al. teach recombinant CHO cells transformed to express prourokinase mutant that were placed into serum free DMEMF12 medium, which was exchanged several times over the course of the cell culture (page 431, Materials and Methods). The instant specification Table 1 at page 31-32 teaches that DMEMF 12 media comprises:
 0.162 M Fe;
 0.0052 M Cu;
 1.5 M Zn; and 
0 M Mn.
Therefore, the culture of cells in DMEMF 12 culture media anticipates or the ranges render obvious the medium of Claim 41.
Therefore, Han et al. teach a method for producing a glycoprotein in a fermentation culture with a eukaryotic cell by adjusting Fe, Cu, Zn, and Mn over the culture of the cells. As the DMEMF12 medium is replaced over time, the concentrations of the metals will increase and decrease.

Further, Han et al. do not teach that the glycoprotein is a mature N- glycosylated, mature non-fucosylated, or immature non-fucosylated glycoprotein, is a high mannose glycoform of a glycoprotein, the increase in biomass, the concentrations of these metals in the transfection medium, or if the glycoprotein has a G1, G1, or G2 structure., these characteristics of the expressed protein are inherent to the culture, that is, if the cell is placed in the culture medium taught or rendered obvious over the teachings of Han et al., then these observations are expected and inherent.




Claim(s) 41 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rayner et al. (IDS; 1995; A simple and effective method for the removal of trace metal cations from a mammalian culture medium supported with 10% fetal calf serum. BioMetals 8: 188-192).
Rayner et al. teach DMEM medium comprising 0.0004 uM Zn, 0.00034 uM Cu, and 0.00013 M Mn; The instant specification (Table 1) teaches that serum free DMEM comprises: 
0.248 M Fe. Rayner et al. added Chelex to the cell culture medium to remove:
 Zn to 0.0001 M, 
Cu to 0.00007 M , and 
Mn to 0.00001 M. 
Rayner et al. cultured fibroblast in the cell culture medium and therefore adjusted the Fe, Cu, Zn and Mn during the cell culture via the addition of Chelex.
Therefore, the culture of cells in DMEM culture media anticipates or the ranges render obvious the medium of Claim 41.
Further, while Rayner et al. do not teach that the glycoprotein is a mature N- glycosylated, mature non-fucosylated, or immature non-fucosylated glycoprotein, is a high mannose glycoform of a glycoprotein, the increase in biomass, the concentrations of these metals in the transfection medium, or if the glycoprotein has a G1, G1, or G2 structure., these characteristics of the expressed protein are inherent to the culture, that is, if the cell is placed in the culture medium taught or rendered obvious over the teachings of Rayner et al., then these observations are expected and inherent.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karen Cochrane Carlson/           Primary Examiner, Art Unit 1656